Case 1:21-mc-00424-GHW Document 4-100 Filed 05/04/21 Page 1 of 8



     Panama Offshore Legal Services John Doe summons
               Declaration of Katy Fuentes




             EXHIBIT 73d
Personal Bank Account in Panama, Panama Wholesale Offshore Services       Page 1 of 7
          Case 1:21-mc-00424-GHW Document 4-100 Filed 05/04/21 Page 2 of 8




                                  FAQs   SITE MAP   CONTACT US   SEND ME EMAIL   ORDER NOW   HOME




          FEE SCHEDULE
         CORPORATIONS
          FOUNDATIONS         Personal Bank Account in Panama:
      CORPORATE ACCOUNTS
       PERSONAL ACCOUNTS
      MERCHANT ACCOUNTS        Set Up Fees
        MAIL FORWARDING
                               About Panama Banks
      PASSPORT PROGRAMS
          INVESTMENTS          Interest Rates
      YACHT REGISTRATION       Online Banking
          WEB HOSTING          Credit Cards
           REAL ESTATE
         WHY OFFSHORE?         Debit Cards
          WHY PANAMA?          Time Deposits
             WHY US?           Savings Accounts
          PANAMA LINKS
                               Checking Accounts
                               International Checking
                               Local Checking
                               Miscellaneous Fees
                               Documentation Requirements
                               Set Up Procedures




                              Set Up Fees:

                              For setting up Personal Bank Accounts with our primary
                              correspondent banks in Panama, we charge a set up fee of US$700.

                              For setting up Personal Bank Accounts with other banks in Panama,
                              we charge a set up fee of US$1000. If you know of a particular
                              bank that you would like to set up an account at, you simply notify
                              us and we can assist you in setting it up .

                              * Time frames for setting up accounts with banks other than our
                              primary correspondent bank may take longer due to additional
                              documentation that may be required.

                              TOP
                              BACK




                              About Panama Banks:

                              Panamanian Banks are of the most stable banks in the world, being
                              home to the second largest international banking center in the
                              world next to Switzerland. Panama also has the best bank secrecy
                              laws available in the world today.




http://www.p-wos.com/Personal%20Accounts/bnkacctinpty.htm                                5/13/2015
Personal Bank Account in Panama, Panama Wholesale Offshore Services       Page 2 of 7
          Case 1:21-mc-00424-GHW Document 4-100 Filed 05/04/21 Page 3 of 8


                              There are approximately 150 international banks in Panama. We
                              have relationships with a variety of international banks in Panama
                              through which we open accounts for our clients. However, we
                              mainly open accounts for our clients through our primary
                              correspondent banks, with whom we have excellent working
                              relationships.

                              All of our clients are handled by the Private Banking Departments of
                              our primary correspondent banks. A bilingual, English and Spanish
                              speaking Private Banking Official is assigned to each account, and
                              our client is provided with that persons contact information for
                              direct communication for executing banking transactions.

                              TOP
                              BACK




                              Interest Rates:

                              The banks in Panama offer very attractive interest rates*. Our
                              primary correspondent banks offer up to 6.5% annual interest on
                              USD savings accounts, and up to 8.5% annual interest on USD time
                              deposits (Certificates of Deposit).

                              *Quoted rates on checking and savings accounts may; change
                              without notice, vary depending on the LIBOR (London InterBank
                              Offering Rate), be subject to minimum deposits and/or minimum
                              balance requirements and/or certain terms for CD's.

                              TOP
                              BACK




                              Online Banking:

                              Internet access to your bank account is offered through our primary
                              correspondent banks, as well as through most of the other banks in
                              Panama. Panamanian banks use the most up to date online security
                              technology so your banking information is 100% secure and
                              confidential.

                              TOP
                              BACK




                              Credit Cards:




                              Our primary correspondent banks offer secured credit cards (Visa
                              or MasterCard). Our firm charges a processing fee of US$100 for
                              assisting in setting up of secured credit cards.




http://www.p-wos.com/Personal%20Accounts/bnkacctinpty.htm                                 5/13/2015
Personal Bank Account in Panama, Panama Wholesale Offshore Services       Page 3 of 7
          Case 1:21-mc-00424-GHW Document 4-100 Filed 05/04/21 Page 4 of 8


                              Secured credit cards require that the client place a security deposit
                              in an amount equal to 150% of the credit limit chosen for their
                              credit card. The security deposit is frozen in the corporate bank
                              account (or CD/time deposit) until the card is closed, although the
                              funds still earn interest while in the security deposit. As the credit
                              card is used, the bank will automatically debit the entire monthly
                              balance of the credit card charges from the remaining bank account
                              balance at the end of the monthly credit card billing cycle.

                              Annual fees for credit cards start at US$50 or more according to the
                              type of credit card chosen. Silver, Gold, Platinum, and Airline miles
                              credit cards are available for earning airline flight miles for credit
                              card usage. American Express is also available through certain
                              banks.

                              TOP
                              BACK




                              Debit Cards:




                              Debit cards are offered for bank accounts through one of our
                              correspondent banks in Panama. Debit cards have the "Clave"
                              symbol on them, and can be used at any point of sale or ATM that
                              accepts "Plus" or "Interlink" cards (accepted world-wide). The
                              banks annual fees for debit cards are US$15. There are no per
                              transaction fees for ATM cash withdrawals, although there may be
                              fees associated with point of sale transactions, depending on the
                              merchant you purchase from.

                              TOP
                              BACK




                              Time Deposits:

                              Most banks in Panama offer time deposits (certificates of deposits,
                              or "CD's"), which are referred to as "Plazo Fijo", in Spanish. Each
                              banks rates vary according to their banking regulations, business
                              practices, etc. Under Panamanian law, the minimum amount for a
                              time deposit at a Panamanian bank is US$10,000. Some of our
                              correspondent banks offer up to 8.5% annual interest on USD time
                              deposits (Certificates of Deposit).

                              *Please note that for deposit amounts over US$500,000.00, we are
                              able to negotiate special deposit rates, depending on the amount
                              and term. We generally charge a small one time commission
                              (percentage fee) for negotiating special rates for our clients.

                              TOP
                              BACK




http://www.p-wos.com/Personal%20Accounts/bnkacctinpty.htm                                   5/13/2015
Personal Bank Account in Panama, Panama Wholesale Offshore Services       Page 4 of 7
          Case 1:21-mc-00424-GHW Document 4-100 Filed 05/04/21 Page 5 of 8



                              Savings Accounts:

                              Through our primary correspondent bank, Savings Accounts are
                              available. Interest rates vary depending on the deposited amount.

                              *Quoted rates on checking and savings accounts may; change
                              without notice, vary depending on the LIBOR (London InterBank
                              Offering Rate), be subject to minimum deposits and/or minimum
                              balance requirements and/or certain terms for CD's.


                              TOP
                              BACK




                              Checking Accounts:

                              Through our primary correspondent bank, there are two types of
                              Checking Accounts available:

                              A. International Checking: This account is useful for those who
                              need an offshore bank account with internationally accepted USD
                              checking facilities. The checks from this account are accepted
                              around the globe.


                                   •   Minimum Initial Deposit: US$5000
                                   •   Interest Rate: no interest is paid on checking
                                   •   Minimum Balance Requirement: US$5000
                                   •   Monthly fee if balance falls below US$5000: US$25
                                   •   Returned Check Fee: US$40
                                   •   Bounced Check Fee: US$50
                                   •   Account statements may be sent by email or post mail
                                   •   Checkbook with 50 checks: US$5
                                   •   Certified International Bank Check: US$10


                              B. Local Checking: This account is useful for those who need an
                              account for making USD payments to any local person or business
                              in Panama. However, the checks from this account are only valid
                              for deposit or compensation locally within the Republic of Panama.


                                   •   Minimum Initial Deposit: US$1000
                                   •   Interest Rate: No interest is paid on this account
                                   •   Minimum Balance Requirement: US$1000
                                   •   Monthly fee if balance falls below US$1000: US$10
                                   •   Returned Check Fee: US$35
                                   •   Account statements may be sent by email or post mail
                                   •   Checkbook with 50 checks: US$5
                                   •   Certified Local Check Fee: US$2
                                   •   Certified International Check: US$5 to US$25 depending on
                                       amount




http://www.p-wos.com/Personal%20Accounts/bnkacctinpty.htm                                5/13/2015
Personal Bank Account in Panama, Panama Wholesale Offshore Services       Page 5 of 7
          Case 1:21-mc-00424-GHW Document 4-100 Filed 05/04/21 Page 6 of 8


                              TOP
                              BACK




                              Miscellaneous Fees (In US$):


                                   • Certified Local Check Fee: $2.00
                                   • Certified International Check Fee: $5.00 - $25 (depends on
                                     amount)
                                   • Wire Transfer In Fee: $5.00 - $50 (depends on amount)
                                   • Wire Transfer Out Fees: $30 - $100 (depends on amount)

                              *Fees are subject to change without prior notice. We do not
                              guarantee the accuracy of the above published fees.

                              ** Acceptable deposits are USD cash, USD Checks (personal or
                              bank certified checks), or wire transfers. Unacceptable deposits are
                              money orders, travelers checks, double endorsed checks, foreign
                              items/thrift withdrawal orders, returned checks, and checks
                              referring to more than one account number.

                              TOP
                              BACK




                              Documentation Requirements: (Banker-Documents)

                              For set up of Personal Bank Accounts in Panama, we require
                              that the client provide us with the following documentation:

                              A. Photocopy of passport for each signatory. The photocopy of
                              passport should be Notarized, and must include the photo of the
                              person, the personal details (passport number, etc.), the signature,
                              and the most recent entry/exit stamps (if any). The photocopy
                              should be clear and legible.

                              B. Two (2) Financial Reference Letters. The financial reference
                              letters can be from any banks, brokerage firms, or credit unions.
                              The letter should be on the financial institutions letterhead, and
                              should include the signature of an official, and the contact
                              information (address, telephone, fax, email, etc.). There is no
                              specific format that the reference letter must be written in.

                              Example of Financial Reference Letter

                              C. Two (2) Professional or Commercial Reference Letters.
                              These reference letters can be from your attorneys, accountants,
                              financial consultants, or any company(s) that you have a business
                              relationship with. The letters should be on the professionals (or
                              company's) letterhead and should include the signature of the
                              professional (or company representative), plus their contact
                              information (address, telephone, email, etc.). There is no specific
                              format that the reference letters must be written in.




http://www.p-wos.com/Personal%20Accounts/bnkacctinpty.htm                                   5/13/2015
Personal Bank Account in Panama, Panama Wholesale Offshore Services       Page 6 of 7
          Case 1:21-mc-00424-GHW Document 4-100 Filed 05/04/21 Page 7 of 8


                              Example of Professional /Commercial Reference Letter

                              D. Signed Account Applications. You must sign the original bank
                              account applications.

                              * Documentation requirements are subject to change without
                              notice.
                              ** Banks other than our primary correspondent bank may require
                              other documentation.

                              TOP
                              BACK




                              Set Up Procedures:

                              Below we have included bank account set up procedures for our
                              primary correspondent bank (Please note that set up procedures
                              may be different if dealing with other banks):

                              A. Submit an Online Application - Click on "Order Now", and
                              complete an online application, then hit "submit".

                              B. Submit Payment - Payment can be made by Bank Wire
                              Transfer, Western Union Money Transfer, E-Gold, USD Check, or
                              USD International Money Order.

                              C. Receive Documents - Once we receive payment, we will
                              forward you the account applications for your signature. You should
                              sign the account applications where indicated, and forward them
                              back to us along with the required documentation.

                              D. Account is Set Up - When we receive the signed applications,
                              the account applications will be completed and forwarded to the
                              bank. The account number will generally be provided within 7 to 10
                              business days from the date the documents are submitted to the
                              bank.

                              E. Begin Using Account - Once we receive the account number,
                              we will send you the complete account protocol for making
                              deposits, executing wire transfers, contact information of the bank,
                              etc.

                              TOP
                              BACK




                              Tel (Panama): ++ (507) 227-6645
                              Fax (Panama): ++(507) 227 7485
                              Toll Free Voicemail / Fax (USA): 1-800-716-3452

                              Note: If calling to Panama from the US or Canada, you must
                              dial "011" prior to the country code (507).




http://www.p-wos.com/Personal%20Accounts/bnkacctinpty.htm                                 5/13/2015
Personal Bank Account in Panama, Panama Wholesale Offshore Services       Page 7 of 7
          Case 1:21-mc-00424-GHW Document 4-100 Filed 05/04/21 Page 8 of 8


                              Email: info@p-wos.com
                              Encrypted Email: posinc@hushmail.com

                              P-WOS, Inc.
                              PTY 296, PO Box 0832 - 2745, WTC
                              Panama City, Republic of Panama


                               © Copyright 2000 - 2006 Panama Wholesale Offshore Services, Inc. All rights
                               reserved. No part of this publication may be reproduced, stored in a retrieval system or
                               any computer network, or transmitted, in any form or by any means, electronic,
                               mechanical, electro-optical or otherwise without the prior written permission of the
                               copyright holder for which written application should be made.

                               DISCLAIMER: Panama Wholesale Offshore Services, Inc. is not a bank, nor
                               does it provide banking services. Panama Wholesale Offshore Services, Inc.
                               offers international company formation, corporate administration services, and
                               bank/broker introductory services and account opening assistance. This
                               website is only used for promotional marketing purposes of Panama Wholesale
                               Offshore Services, Inc. and is not intended to portray that this is the site of a
                               bank.

                                                         FURTHER DISCLAIMERS & NOTICES




http://www.p-wos.com/Personal%20Accounts/bnkacctinpty.htm                                                     5/13/2015
